   Case: 1:18-cr-00701-CAB Doc #: 8 Filed: 12/10/18 1 of 4. PageID #: 27



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                  :       CASE NO: 1:18CR701
                                           :
                      Plaintiff,           :       JUDGE CHRISTOPHER A. BOYKO
                                           :
       v.                                  :
                                           :
ERIC WITHERSPOON,                          :
                                           :       CRIMINAL TRIAL ORDER
                                           :
                      Defendant.           :
                                           :

       Arraignment was held on December 7, 2018. Trial of this matter is scheduled to

commence on February 11, 2019, at 9:00 a.m. in Courtroom 15B, United States Court

House. Final Pretrial is set for February 4, 2019, at 3:00 p.m.

       A motion for continuance shall state with particularity the reasons justifying a trial

date beyond the statutory time period as required by Title 18 U.S.C. §3161. The

motion shall also contain the defendant’s consent to a continuance in writing.

        The attention of counsel for all parties is specifically directed to General Order

No. 119 of the United States District Court for the Northern District of Ohio, adopted

September 11, 1990 (Jury Utilization Management Plan), which provides that "plea

negotiations must be completed by a date certain in advance of the scheduled trial."

Accordingly, the Court will not accept a plea agreement which is submitted later than

one day prior to the trial date.

       Counsel shall immediately notify the Court in writing of any failure to provide

discovery material. The Court will not continue a scheduled trial because of a failure to

provide discovery if this requirement has not been followed.

                                               1
   Case: 1:18-cr-00701-CAB Doc #: 8 Filed: 12/10/18 2 of 4. PageID #: 28




Motions:

       Pretrial motions, including motions to suppress, shall be filed on or before

January 22, 2019. Briefs In Opposition shall be filed on or before January 29, 2019.

If required, a Suppression Hearing will be held on the date of the Final Pretrial.

Every motion filed shall be supported by a substantial foundation, explicitly stated

pursuant to Local Rule 12.1. Counsel for Government shall respond in writing to a

motion to suppress.

       A Motion for a Criminal History Report shall be filed no later than thirty-five days

prior to the final pretrial.

Trial Documents:

       The following trial documents shall be submitted to the Court not later than 4:00

p.m., two working days prior to the final pretrial.

       1.      Counsel for the parties are directed to confer in person,
               agree upon stipulations, and reduce them to writing.
               Stipulations shall be signed by all counsel and submitted to
               the Court.

       2.      Counsel for the parties shall confer in person and, to the
               extent possible, agree upon and submit to the court a complete
               set of jury instructions. Additional proposed jury instructions,
               which are disputed by the parties, must be submitted to the
               Court and opposing counsel. Such proposed jury
               instructions shall be supported by legal authority.
               THE COURT SHALL ADHERE CLOSELY TO PATTERN
               CRIMINAL JURY INSTRUCTIONS ISSUED BY THE SIXTH
               CIRCUIT AND THE FEDERAL JUDICIAL CENTER.


       3.      Counsel for the parties shall submit to the Court, in writing, a
               list of voir dire questions.

       4.      Counsel for the parties shall submit to the Court appropriate
               memoranda, with citations to legal authority, in support of
               evidentiary questions and any other legal issues which may

                                              2
  Case: 1:18-cr-00701-CAB Doc #: 8 Filed: 12/10/18 3 of 4. PageID #: 29



             reasonably be anticipated to arise at trial.

      5.     Counsel for the parties shall submit to the Court an estimate of the
             length of trial.

      6.     Counsel for the parties shall submit to the Court a final
             description of materials/exhibits that will be used in the electronic
             courtroom and a list of proposed witnesses along with a brief description
             of the subject matter of the testimony of each witness.

      7.     Counsel for the parties shall confer, and to the extent possible, agree and
             submit a summary of the Indictment, which the Court will read to the jury.
             If counsel cannot agree, each shall submit a proposed summary.



Electronic Courtroom:
       Judge Boyko’s Courtroom is electronically wired for clear and efficient
presentation of evidence and to expedite trials. Counsel are expected to utilize this
technology for trial to the fullest extent within their knowledge and means. Please refer
to the Northern District of Ohio’s website, (www.OHND.uscourts.gov), Courtroom
Technology, Technology Overview, ECR Litigants Guide. Training is available on the
use of all equipment by the Judge’s staff prior to trial. Any counsel requesting
assistance on the use of the equipment shall make arrangements with the Courtroom
Deputy by calling 216-357-7153, no later than three business days prior to trial.




Exhibits:

      Prior to trial, counsel for the parties shall complete the following:

      1.     Counsel shall exchange demonstrative evidence, such as
             models or sketches, no later than two days prior to trial.

      2.     All exhibits must be marked before trial in accordance with
             Local Rule 23.2.

      3.     One copy of all trial exhibits shall be submitted to the Court
             in a binder, along with an index of the exhibits, not later than
             two days prior to trial.


      The Court encourages counsel to show exhibits to the jury during trial, however,


                                             3
  Case: 1:18-cr-00701-CAB Doc #: 8 Filed: 12/10/18 4 of 4. PageID #: 30



counsel must have received a prior ruling of the court that the exhibits are admissible. If

the court has granted admission, counsel is urged to use the electronic display for the

court and jury and must also provide sufficient hard copies for each juror to utilize

during deliberations.



Continuances:

       The Court will not grant a continuance of a trial or hearing without a written

motion stating the reason for the continuance. The Court will not consider any motion

for a continuance due to a conflict of trial assignment dates unless a copy of the

conflicting assignment is attached thereto.

       Failure to comply with this Order may result in sanctions.

       IT IS SO ORDERED.

                                                  s/ Christopher A. Boyko
                                                  CHRISTOPHER A. BOYKO
                                                  UNITED STATES DISTRICT JUDGE

DATED: December 10, 2018




                                              4
